         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     PANAMA CITY DIVISION

TIMOTHY REESE,

            Petitioner,

v.                                    Case No. 5:16cv10-MW/EMT

JULIE L. JONES, et al.,

          Respondents.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 40, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 47. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

Second Amended Petition, ECF No. 20, is DENIED. A Certificate of Appealability

is DENIED.” The Clerk shall close the file.

     SO ORDERED on December 10, 2018.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge
